DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3, 7-12, and 15-25 are currently pending in the application.  The rejections of record from the office action dated 11/5/2020 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 7-12, and 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, and 15, the amended claims recite “wherein said nose is configured to travel….”  The expression “configured to travel” is vague/indefinite as it is not clear as to what constitutes the nose’s configuration.  Rather, Applicant appears to be claiming that the nose is in contact with the first core surface wherein the nose is able to move along the first surface during a casting process.  This omits the need for the ambiguous description of being “configured.”  
Regarding claims 7, 16, and 19, the claims recite, “…wherein said first core is a leading edge core configured for forming a leading edge cavity in an airfoil.”  The meets and bounds of the word “configured” are not clear.  Rather, Applicant appears to be claiming that ‘said first core is a leading edge cavity for an airfoil.’  
Regarding claims 2-3, 8, 9, 11, 12, 18, 19, 20, 21, and 22-25, the claims are rejected as depending from a rejected claim and not curing the deficiencies therein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-11, 15, 22, and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (USPN 9,132,476, already of record).

    PNG
    media_image1.png
    482
    480
    media_image1.png
    Greyscale

Regarding claims 1, 10 and 25, Lee teaches a casting core (assembly), for a casting system [0003], comprising at least a casting core formed around a fugitive core (abstract).  Figure 25 may be referenced, which shows casting cores 320 and 322 and cores inserts 294 and 292, respectively (Fig. 25, col. 6, lines 59-67 and col. 7, lines 1-20).  
The fugitive inserts are taught to provide an interlock and prevent separation of the core casted parts (col. 4, lines 59-67, col. 5, lines 1-24).  That is, the inserts provide positional relationship between the various core sections for the casting core while allowing for some movement to still occur during manufacturing (col. 6, lines 23-40).  Thus, it is understood that the insert behaves as an object placed between the cores which allows for movement but stops the cores from becoming sufficiently misaligned and/or touching.  For at least these reasons, the fugitive insert 292
As can be clearly seen in Fig. 25, the core assembly comprise a first core 322 and a second core 320.  The first core clearly shows a flat surface and the second core clearly shows a surface that is tapered (as may be identified by 306/308).  Herein, the examiner notes the definition of ‘tapered’ which is already of record from Merriam Webster (WM, “Tapered”, p. 1, already of record) which defines tapered as something becoming progressively smaller toward one end, which is exactly what 306/308 do. 

    PNG
    media_image2.png
    424
    519
    media_image2.png
    Greyscale

For additionally clarity in address the amended language, the examiner provides the above figure for explaining the ‘broad yet reasonable’ interpretation of “base” and “nose” as claimed.  Specifically, the bumper 292 may comprise a base (shown with the first outlined region) and a nose above it (the second outlined region).  The “nose” both straddles the central peak 306/308 and is contact with the first core 322
With additional regards to claim 10, the second core surface is seen to comprise surface feature 304 (see ‘excerpted’ Fig. 25, below) which is (logically) formed by to two walls forming a peak 306, and thus also for which these (logical) wall may be interpreted as being “transverse” or lying across (see Merriam-Webster’s Dictionary) (MW, “Transverse”, p. 1, already of record) as for which its definition would provide meaning (Fig. 25, col. 6, lines 65-67, col. 7, lines 1-3).  

    PNG
    media_image3.png
    429
    542
    media_image3.png
    Greyscale

Regarding claims 2, 12, and 22, the cores are taught to be ceramic cores (abstract, etc.). 
Regarding claims 3 and 11, the insert (i.e. bumper) is placed between the cores and thus may be described as extending from the second core surface toward the first core surface. 
Regarding claims 8 and 9, the examiner notes that there is no spatial relationship given to the limitations “main body core” or “trailing edge core” in regards to the claimed “core assembly.”  Put another way, as the claim is pertaining to just a core assembly, the positional relationships of ‘leading,’ ‘main body,’ and ‘trailing,’ are completely arbitrary.  Turning to Fig. 25, the first core 322 is seen to be either leading or trailing (e.g. depending on which perspective one takes when visualizing the core assembly) and also is a main body core as it is clearly within the body of the assembly.  


    PNG
    media_image1.png
    482
    480
    media_image1.png
    Greyscale

Regarding claims 23-25, the first core 322 and second cores 320 are first and second cavities of an airfoil.  The insert 292 (i.e. bumper) provides a minimum thickness of a rib separating the two cavities as can clearly be seen in Fig. 25. 

Allowable Subject Matter
Limitations which positively recite the first core being a leading edge cavity of an airfoil would overcome the prior art as the first cavity 322 of Lee is clearly a cavity for a trailing edge cavity.  Thus, the limitations of claims 7, 16, and/or 19 would be allowable if written to overcome the rejection under USC 112(b).  

Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive.
Applicant argues on p. 5-6 that Lee fails to teach the invention as now claimed.  
In response to this, however, the invention of claims 1, 10, and 15 still do no patentably distinguish from Lee as presented herein.  Additional clarity is provided in the rejection set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C ORTMAN JR. whose telephone number is (571)272-0948.  The examiner can normally be reached on Mon-Tue 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Gerard Higgins/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        


/KEVIN C ORTMAN JR./Examiner, Art Unit 1782